FILED
                            NOT FOR PUBLICATION                             MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30112

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00298-JLR-1

  v.
                                                 MEMORANDUM *
DARRELL G. JONES,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                       Argued and Submitted March 4, 2013
                               Seattle, Washington

Before: FERNANDEZ, W. FLETCHER, and RAWLINSON, Circuit Judges.

       Darrell Jones (Jones) appeals his conviction for being a felon in possession

of a firearm in violation of 18 U.S.C. § 922(g)(1). We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1.   In its closing argument, the government advanced plausible interpretations

     of the evidence rather than misleading the jury or impugning the defense.

     See United States v. Sullivan, 522 F.3d 967, 982 (9th Cir. 2008) (explaining

     that no prosecutorial misconduct occurs when reasonable inferences are

     argued from the evidence). Neither did the government improperly vouch

     for Deputy Lee. See United States v. Brooks, 508 F.3d 1205, 1209 (9th Cir.

     2007) (describing improper vouching as “plac[ing] the prestige of the

     government behind a witness” or indicating that evidence not before the jury

     bolsters the witness’ testimony).




2.   The district court properly determined that the no-contact violation evidence

     was admissible for the purpose of presenting the background facts leading to

     Jones’ arrest. See United States v. DeGeorge, 380 F.3d 1203, 1220 (9th Cir.

     2004) (describing the admission of evidence that is “inextricably

     intertwined” with the charged offense). Because the district court limited

     use of the no-contact violation and performed the balancing test under

     Federal Rule of Evidence 403, no abuse of discretion occurred. See id.




                                         2
3.   In the alternative, evidence of the no-contact violation was admissible under

     Rule 404(b) to establish Jones’ motive for attempting to hide the gun when

     he saw the police. See FRE 404(b) (providing that proof of other acts may

     be admitted to prove motive).




4.   The district court gave a limiting instruction to the jury that the crime could

     only be considered for motive, intent, or knowledge. See United States v.

     Verduzco, 373 F.3d 1022, 1027 (9th Cir. 2004). Because the evidence was

     admissible to prove Jones’ motive, the district court’s instruction was

     appropriate. See id.




     AFFIRMED.




                                         3